BIRD, Chief Justice.
This action was brought by the administrator of the estate of Scott T. Graves to settle the estate.
The United States, a creditor, was made party defendant along with other creditors and the heirs of the intestate.
The United States, claiming that it had not consented to be sued, moved to dismiss as to it.
The motion was sustained and the action was dismissed as to the United States. The administrator appeals.
The administrator relies on a Federal Statute, Title 28 U.S.C. § 2410(a), the pertinent part of which reads as follows:
“ * * *, the United States may be named a party in any civil action or suit in any district court, or in any State court having jurisdiction of the subject matter, to quiet title to or for the foreclosure of a mortgage or other lien upon real or personal property on which the United States has or claims a mortgage or other lien.”
He contends that this suit is in fact an action to quiet title. We do not agree.
The title to the personal property involved in this action is unquestionably vested in the estate of Scott T. Graves. We see no question of title to be determined here.
 It is alleged however that the United States has a tax lien on the property. The administrator has asked that the United States, along with others, assert and enforce its lien in this action. This, we think, is permitted by the “foreclosure” language of the quoted act because one of the purposes of a settlement suit is the foreclosure of all liens on the property of the estate. See KRS 395.510(2).
It is our opinion that the trial court erroneously dismissed the United States.
The judgment is reversed.